DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wire guide engagement and withdrawal tool” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent electronic correspondence with Applicant’s Attorney Michael Cherskov on 3/23/21.

Claims 1-3, 6-10, 14, and 16-20 have been amended as follows: 
1. A method of treating an occlusion in a body lumen of a patient comprising: 
advancing a first end of a wire guide through the body lumen of the patient from a first percutaneous entry point at a first region of the body lumen to a first side of the occlusion, wherein the occlusion is positioned between the first region of the body lumen and a second region of the body lumen:
 advancing the first end of the wire guide through the occlusion to at least a second side of the occlusion:
 and advancing the first end of the wire guide through a second percutaneous entry point and out of the body lumen:
 wherein the second percutaneous entry point is positioned at the second region of the body lumen, and removing a portion of the first end of the wire guide extending outside the second percutaneous entry point to expose a modified terminal end of the wire guide[[.]];
a first break-away discontinuity within 20 cm of the first end; 
a second break- away discontinuity within 20 cm of a second end of the guidewire; 
wherein the first break-away discontinuity allows for irreversible removal of the first end of the elongated member and the second break- away discontinuity allows for irreversible removal of the second end of the elongated member.


2. The method of claim 1, wherein advancing the first end of the wire guide through the second percutaneous entry point and out of the body lumen comprises: advancing a wire guide engagement and withdrawal tool through the body lumen of the patient from the second percutaneous entry point to the first end of the wire guide:
 engaging the first end of the wire guide to the wire guide engagement and withdrawal tool:
 and withdrawing the wire guide engagement and withdrawal tool from the patient through the second percutaneous entry point while engaged with the first end of the wire guide, such that the wire guide extends out of the patient at the second percutaneous entry point.

3. The method of claim 1, wherein the body lumen includes an artery, wherein the first percutaneous entry point is located below a knee of the patient knee of the patient 

6. The method of claim 1, wherein removing a portion of the first end of the wire guide comprises separating the first end at [[a]] the first break-away discontinuity.

7. The method of claim 6, wherein the first break-away discontinuity is selected from the group consisting of a break-away neck, a partial cut, a heat-treated weakened region, a chemically treated weakened region and a hole in the wire guide.

8. The method of claim 6, wherein the wire guide is at least 300 cm in length 

9. The method of claim 1, wherein the wire guide comprises: an elongated member extending from the first end to [[a]] the second end, wherein the first end comprises a taper and wherein the wire guide is at least 300 cm in length:
 and a coil coupled to the second end of the elongated member

14. The method of claim 9, wherein a region of the elongated member between the first end and [[a]] the first break-away discontinuity comprises a polymer coating.

16. A method of using a wire guide in a body lumen of a patient comprising: advancing a first end of a wire guide through the body lumen of the patient from a first percutaneous entry point at a first region of the body lumen:
 withdrawing the wire guide from the body lumen of the patient:
 advancing a second end of the wire guide through the body lumen of the patient from the first percutaneous entry point:
 and removing a portion of the first end of the wire guide extending outside the first percutaneous entry point to expose a modified terminal end of the wire guide[[.]];
a first break-away discontinuity within 20 cm of the first end; 
a second break- away discontinuity within 20 cm of the second end; 
wherein the first break-away discontinuity allows for irreversible removal of the first end of the elongated member and the second break- away discontinuity allows for irreversible removal of the second end of the elongated member.

17. The method of claim 16 wherein the wire guide comprises an elongated member adapted to insert a medical device into [[a]] the patient, the elongated member having a length extending continuously between [[a]] the first end to [[a]] the second end, wherein both the first end and the second endthe body lumen of [[a]] the patient, 

wherein the first break-away discontinuity comprises a first defined position along the length of the elongated member; 
the second break-away discontinuity comprises a second defined position along the length of the elongated member; 

where the first defined position and the second defined  position are each configured to be broken to remove a portion of the length of the elongated member defining the first end or the to expose a modified first or second end.

20. The method of claim 17 wherein the step of removing [[a]] the portion of the first end 


	Claims 10 and 18-19 are canceled.


Allowable Subject Matter
According to the above Examiner’s amendments, claims 1-9, 11-17, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a method of treating an occlusion in a body lumen of a patient by providing and using a guidewire comprising (inter alia) two break away discontinuities within 20 cm of each end of the guide wire where the discontinuities allow for irreversible removal of the first and second ends of the guidewire to expose a modified first or second end.  The prior art of record, notably Oslund (US 20020133092 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791